ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on April 9,1981 (397 So.2d 354) affirming in part and reversing in part the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 413 So.2d 757, by its opinion and judgment filed April 22, 1982 and mandate now lodged in this court, affirmed in part and reversed in part and remanded the cause with instructions.
NOW THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on April 27, 1981, is withdrawn, the judgment of this court filed in this cause on April 9, 1981 except as is affirmed by the judgment of the Supreme Court dated April 22, 1982, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment appealed from herein is re*173versed in part and affirmed in part and the cause is remanded to the trial court with instructions to reinstate the respondents attempted robbery conviction. Costs allowed shall be taxed in the trial court (Rule 9.400 a, Florida Rules of Appellate Procedure.)